            Case 1:19-cv-03962-OTW Document 21 Filed 11/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JAMES GIOCASTRO,                                                   :
                                                                   :   ORDER
                             Plaintiff,
                                                                   :
                                                                   :
                   -against-                                       :   19-CV-3962 (OTW)
                                                                   :
ANDREW M. SAUL, COMMISSIONER
OF SOCIAL SECURITY,                                                :
                                                                   :
                             Defendant                             :
                                                                   :
---------------------------------------------------------------X

ONA T. WANG, United States Magistrate Judge:

         This matter is before the Court on Plaintiff’s complaint for judicial review of an

unfavorable final decision by the Commissioner of Social Security regarding Plaintiff’s

application for disability insurance benefits (DIB). The parties have consented to entry of final

judgment by a United States Magistrate Judge, pursuant to 28 U.S.C. §636(c). The Court, having

reviewed the record, the administrative transcript, the parties’ briefs, applicable law, and

having heard oral argument, finds as follows:

         For the reasons announced by the Court on the record at the conclusion of the parties’

oral argument in this matter on November 19, 2020, the Court GRANTS Plaintiff’s Motion for

Judgment on the Pleadings insofar as the case is remanded for further proceedings pursuant to

42 U.S.C. § 405(g) and the Commissioner’s Cross-Motion for Judgment on the Pleadings is

DENIED.
         Case 1:19-cv-03962-OTW Document 21 Filed 11/19/20 Page 2 of 2



       The Clerk of the Court is respectfully directed to terminate all pending motions and

close this case.

       SO ORDERED.

                                                          s/ Ona T. Wang
Dated: November 19, 2020                                             Ona T. Wang
       New York, New York                                   United States Magistrate Judge




                                               2
